

116 HR 1917 IH: Billion Dollar Boondoggle Act of 2019
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1917IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Gallagher (for himself and Ms. Speier) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Director of the Office of Management and Budget to submit to Congress an annual
			 report on projects that are over budget and behind schedule, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Billion Dollar Boondoggle Act of 2019. 2.Annual report (a)Definition of covered agencyIn this section, the term covered agency means—
 (1)an Executive agency, as defined in section 105 of title 5, United States Code; and (2)an independent regulatory agency, as defined in section 3502 of title 44, United States Code.
 (b)RequirementNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Director of the Office of Management and Budget shall submit to Congress and post on the website of the Office of Management and Budget a report on each project funded by a covered agency—
 (1)that is more than 5 years behind schedule; or (2)for which the amount spent on the project is not less than $1,000,000,000 more than the original cost estimate for the project.
 (c)ContentsEach report submitted and posted under subsection (b) shall include, for each project included in the report—
 (1)a brief description of the project, including— (A)the purpose of the project;
 (B)each location in which the project is carried out; (C)the year in which the project was initiated;
 (D)the Federal share of the total cost of the project; and (E)each primary contractor, subcontractor, grant recipient, and subgrantee recipient of the project;
 (2)an explanation of any change to the original scope of the project, including by the addition or narrowing of the initial requirements of the project;
 (3)the original expected date for completion of the project; (4)the current expected date for completion of the project;
 (5)the original cost estimate for the project, as adjusted to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics;
 (6)the current cost estimate for the project, as adjusted to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics;
 (7)an explanation for a delay in completion or increase in the original cost estimate for the project; and
 (8)the amount of and rationale for any award, incentive fee, or other type of bonus, if any, awarded for the project.
 (d)Submission with budgetSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:  (40)the report required under section 2(b) of the Billion Dollar Boondoggle Act of 2019 for the calendar year in which the fiscal year covered by the budget begins..
			